               Case 1:18-cr-00786-CM Document 84 Filed 01/28/21 Page 1 of 1

-·


     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

      United States of America                                                  Order of Restitution

                         v.                                                      S2 18 Cr. 786 (CM)

      Teshieka Brown-Edwards,

                                    Defendant.


              Upon the application of the United States of America, by its attorney, Audrey Strauss,

     United States Attorney for the Southern District of New York, Peter J. Davis, Assistant United

     States Attorney, of counsel; the presentence investigation report; the Defendant's conviction on

     Count One the above Superseding Indictment; and all other proceedings in this case, it is hereby

     ORDERED that:

              Amount of Restitution. Teshieka Brown-Edwards, the Defendant, shall pay restitution in

     the total amount of $100,000 to the victim of the offense charged in Count One of the Superseding

     Indictment. The names, addresses, and specific amounts owed to the victim are set forth in the

     schedule attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized

     to send payments to the new address without further order of this Court.



     Dated: New York, New York

          c J . ~ 2021

                    3, f"j f IV\_                 UNITED STATES DISTRICT JUDGE


                                                     1v n========i
                                                          USDCSDNY
                                                          DOCUMENT
     09. 10.20 13
                                                          ELECTRONICALLY Fil..ED
                                                          DOC#: _ _ _ _ _ _ __
                                                          DATE FILED:
